Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 6/11/2021. Claim(s) 1-20 is/are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/11/2020. It is noted, however, that applicant has not filed a certified copy of the 10-2020-0150232 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
- there is a duplicate word in the second line of para. 0019 (“wherein,”)
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not narrative in form, i.e., it is a run-on sentence.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim(s) 12-20 is/are objected to because of the following informalities:  
The “performing” step of claim 12 has both a comma and a semi-colon at the end of the limitation. The examiner suggests deleting one of the punctuation marks. 
Claim 17 has a blank space between the “wherein…” limitation and the “is configured to…” limitation which appears to serve no purpose. The Examiner suggests deleting the space. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the synchronization process" in line 8.  There is insufficient antecedent basis for this limitation in the claim, and thus, the claim is indefinite. See MPEP 2173.05(e). For the purposes of examination, the examiner is interpreting the limitation to be “a synchronization process”, instead. 
Regarding claim 8, the limitation, “controlling the mode of the vehicle to the automated driving mode” is unclear and thus, indefinite. Specifically, it is unclear how the mode is controlled “to the automated driving mode” (emphasis added).  For the purposes of examination, the examiner is interpreting the limitation to be “switching the mode of the vehicle to the automated driving mode”, instead. 
Regarding claim 12, the limitation, “a sensor configured of detecting a steering angle and a steering torque….” in lines 3-4 is unclear, and thus, indefinite. Specifically, the language “configured of detecting” does not makes sense. For the purposes of examination, the examiner is interpreting the limitation to be “configuredfor detecting”, instead. 
Regarding claim 17, the limitation of claim 17, “control the mode of the vehicle to the automated driving mode” is unclear and thus, indefinite. Specifically, it is unclear how the mode is controlled “to the automated driving mode” (emphasis added). For the purposes of examination, the examiner is interpreting the limitation to be “switch the mode of the vehicle to the automated driving mode”, instead. 
	Claims 2-7, 9-11 and 13-16, 18-20 are rejected due to their dependency on a rejected base claim.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2018/0229767 A1) in view of Kim (KR 2019-0100482 A, the citations of Kim below correspond to the provided English translation).
Regarding claim 1, James teaches a method for controlling switching of steering control right of a vehicle (“methods for recoupling a decoupled steering wheel in an autonomous vehicle”, para. 0015), the method comprising: 
upon determining that switching of the steering control right from an automated driving mode to a manual driving mode is requested, performing a control to synchronize a steering angle of a steering wheel and a steering angle of a road wheel according to an automated driving control command, by a controller including a processor (“FIG. 3 is a diagram of an embodiment of a system 300 for recoupling steering wheel 310 with visual indicators….when a vehicle operates autonomously, the steering wheel 310 may become decoupled from the steering system….After steering wheel 310 is decoupled, the vehicle may determine to recouple steering wheel 310 to the steering system. The vehicle may determine to recouple based upon a number of factors including, but not limited to a driver gripping steering wheel 310, the vehicle exiting autonomous mode”, para. 0021, “In response to determining that the steering wheel 310 is to be recoupled, a wheel alignment control module (not pictured) in the vehicle may compare the current angle of the tires to the current angle of the steering wheel 310”, para. 0022, see Fig. 7 and para. 0030 and Fig. 9 and para. 0032); 
upon determining that a hands-on state in which the steering wheel is gripped is detected before the synchronization is completed in the synchronization process, detecting an error value between the steering angle of the steering wheel and the steering angle of the road wheel, by the controller (“The vehicle may determine to recouple based upon a number of factors including, but not limited to a driver gripping steering wheel 310”, para. 0021, “The wheel alignment control module may determine that the current angle of the tires does not correspond to the current angle of the steering wheel 310”, para. 0022).
James does not explicitly teach upon determining that the error value is less than a predetermined value, performing a control to switch a mode of the vehicle to the manual driving mode, by the controller. Instead, James teaches determining the error value when a control to switch a mode of the vehicle to the manual driving mode is requested (para. 0021). 
However, Kim teaches an apparatus and method for converting driving mode, comprising:
upon determining that an error value is less than a predetermined value, performing a control to switch a mode of a vehicle to a manual driving mode, by a controller (“In one embodiment, the sudden steering prediction unit 250 may determine whether sudden steering has occurred based on a steering angle and/or vehicle speed. For example, when the driver wants to switch the driving mode of the vehicle from the autonomous driving mode to the manual driving mode, if the steering angle of the currently driving vehicle and the steering angle at which the driver manipulates the steering wheel differ by more than a preset angle, the sudden steering The prediction unit 250 may determine that sudden steering will occur”, para. 0033, “In step S440, it is determined whether or not sudden steering has occurred”, para. 0051, Fig. 4, “In step S460, the manual drive mode is switched”, 0053).
Both James and Kim teach detecting an error value between the steering angle of the steering wheel and the steering angle of the road wheel, by a controller (see para. 0022 of James and para. 0033 of Kim) and both teach determining that switching of a steering control right from an automated driving mode to a manual driving mode is requested (para. 0021 of James and para. 0002, 0019 of Kim). Kim further teaches performing a control to switch a mode of the vehicle to the manual driving mode upon determining that the error value is less than a predetermined value (para. 0033, 0053). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of James with the teachings of Kim such that upon determining that the error value between the “current angle of the tires” and the “current angle of the steering wheel” (para. 0022) of James do not “differ by more than a preset angle” (para. 0033 and para. 0051) as taught by Kim, performing a control to switch a mode of the vehicle to the manual driving mode, as taught by Kim (para. 0053). The motivation for doing so would be to be avoid “danger” by performing the switching control only when a “difference between the current driving state of the vehicle and driving control information of the vehicle input” is not present as taught by Kim (see para. 0032). 

Regarding claim 12, James teaches a steer-by-wire apparatus of controlling switching of a steering control right of a vehicle (“FIG. 1 is a diagram of an embodiment of a drive-by-wire steering system 100”, para. 0017), the SBW apparatus comprising: 
a steering feedback actuator including a steering feedback motor and a sensor configured of detecting a steering angle of a steering wheel of the vehicle (“Steering wheel 110 and/or steering column 120 may contain sensors for detecting the rotational angle of the steering wheel 110….Feedback comprising the angle of the wheels 150 may be transmitted via communication line 170 to control system 130. Control system 130 may control provide feedback to steering wheel 110 and/or steering column 120….Steering column 120 may comprise a motor to adjust the steering wheel 110 based on the received feedback.”, para. 0017); 
a road wheel steering actuator providing a steering force to a road wheel of the vehicle (“control system 130 may control the wheel control assembly 140 to move tires 150 to an angle corresponding to the angle of steering wheel 110….motors and sensors may be part of a servo motor system or other system that measures position of the wheels 150 and steering wheel 110 and adjusts one or the other accordingly”, para. 0017); and 
a controller including a processor, connected to the steering feedback actuator and the road wheel steering actuator, and configured for determining a steering angle of the road wheel (“FIG. 9 is a diagram of an embodiment of a system 900 that includes a processor 910 suitable for implementing one or more embodiments disclosed herein, e.g., a wheel alignment control module for recoupling the steering wheel”, para. 0032), 
wherein the controller is configured for: 
performing a control to synchronize the steering angle of the steering wheel and the steering angle of the road wheel by controlling the steering feedback actuator and the road wheel steering actuator according to an automated driving control command, upon determining that switching of the steering control right from an automated driving mode to a manual driving mode is requested (“FIG. 3 is a diagram of an embodiment of a system 300 for recoupling steering wheel 310 with visual indicators….when a vehicle operates autonomously, the steering wheel 310 may become decoupled from the steering system….After steering wheel 310 is decoupled, the vehicle may determine to recouple steering wheel 310 to the steering system. The vehicle may determine to recouple based upon a number of factors including, but not limited to a driver gripping steering wheel 310, the vehicle exiting autonomous mode”, para. 0021, “In response to determining that the steering wheel 310 is to be recoupled, a wheel alignment control module (not pictured) in the vehicle may compare the current angle of the tires to the current angle of the steering wheel 310”, para. 0022, see Fig. 7 and para. 0030); 
detecting an error value between the steering angle of the steering wheel and the steering angle of the road wheel, upon determining that a hands-on state in which the steering wheel is gripped is detected before the synchronization is completed in a synchronization process (“The vehicle may determine to recouple based upon a number of factors including, but not limited to a driver gripping steering wheel 310”, para. 0021, “The wheel alignment control module may determine that the current angle of the tires does not correspond to the current angle of the steering wheel 310”, para. 0022).
James does not explicitly teach a sensor configured of detecting a steering angle and a steering torque, and
switching a mode of the vehicle to the manual driving mode, upon determining that the error value is less than a predetermined value.
Instead, James teaches a sensor configured of detecting a steering angle (para. 0017), and determining the error value when switching a mode of the vehicle to the manual driving mode is requested (para. 0021).
However, Kim teaches an apparatus and method for converting driving mode, comprising:
a sensor configured of detecting a steering angle and a steering torque (“vehicle sensor 110 is an integral sensor mounted on the vehicle, and can sense vehicle information, which is all information that can be used to determine the state of the vehicle, and transmit the sensed vehicle information to each device constituting the vehicle control system….vehicle information may include information such as a steering angle, steering torque”, para. 0013), and 
switching a mode of a vehicle to a manual driving mode, upon determining that an error value is less than a predetermined value (“In one embodiment, the sudden steering prediction unit 250 may determine whether sudden steering has occurred based on a steering angle and/or vehicle speed. For example, when the driver wants to switch the driving mode of the vehicle from the autonomous driving mode to the manual driving mode, if the steering angle of the currently driving vehicle and the steering angle at which the driver manipulates the steering wheel differ by more than a preset angle, the sudden steering The prediction unit 250 may determine that sudden steering will occur”, para. 0033, “In step S440, it is determined whether or not sudden steering has occurred”, para. 0051, Fig. 4, “In step S460, the manual drive mode is switched”, 0053).
Both James and Kim teach detecting an error value between the steering angle of the steering wheel and the steering angle of the road wheel, by a controller (see para. 0022 of James and para. 0033 of Kim) and both teach determining that switching of a steering control right from an automated driving mode to a manual driving mode is requested (para. 0021 of James and para. 0002, 0019 of Kim). Kim further teaches performing a control to switch a mode of the vehicle to the manual driving mode upon determining that the error value is less than a predetermined value (para. 0033, 0053). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of James with the teachings of Kim such that upon determining that the error value between the “current angle of the tires” and the “current angle of the steering wheel” (para. 0022) of James do not “differ by more than a preset angle” (para. 0033 and para. 0051) as taught by Kim, performing a control to switch a mode of the vehicle to the manual driving mode, as taught by Kim (para. 0053). The motivation for doing so would be to be avoid “danger” by performing the switching control only when a “difference between the current driving state of the vehicle and driving control information of the vehicle input” is not present as taught by Kim (see para. 0032). 
Further, it was well-known in the art before the effective filing date that sensors integrated into the steering systems of the vehicles could obtain a steering angle and/or a steering torque, as evidenced by James (para. 0017) and Kim (para. 0013). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of James with the teachings of Kim such that the sensors of James (para. 0017) further “sense[d] vehicle information….such as a….steering torque”, (para. 0013) as taught by Kim. Using the known technique of obtaining steering torque in the vehicle of James would have been obvious to one of ordinary skill. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)

Claim(s) 2-3, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2018/0229767 A1) in view of Kim (KR 2019-0100482 A), further in view of Jhang et al. (US 2021/0362781 A1), hereafter referred to as Jhang. 
Regarding claim 2, James in view of Kim do not explicitly teach wherein the detecting the error value between the steering angle of the steering wheel and the steering angle of the road wheel includes: 
upon determining that the hands-on state is detected, determining when the steering wheel is to be steered.
However, James teaches determining that the hands-on state is detected (“After steering wheel 310 is decoupled, the vehicle may determine to recouple steering wheel 310 to the steering system. The vehicle may determine to recouple based upon a number of factors including, but not limited to a driver gripping steering wheel 310”, para. 0021), and
 Jhang teaches a system and method for active steering control with automatic torque compensation, comprising:
determining when a steering wheel is to be steered (“when the torque sensor 12 senses that the steering wheel 20 is subject to a force and is rotated, it indicates that the driver is controlling the steering wheel 20 for steering”, para. 0058).
All the components are known in James in view of Kim and in Jhang. James in view of Kim teach all of the limitations but for determining the steering wheel is to be steered upon determining the hands-on state is detected. Jhang teaches determining a steering wheel is to be steered by a driver (para. 0058). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of James in view of Kim with the teachings of Jhang such that upon determining “a driver gripping steering wheel 310” (para. 0021, James), as taught by James in view of Kim, determining “that the driver is controlling the steering wheel 20 for steering” (para. 0058), as taught by Jhang. The motivation for doing so would be to generate a steering torque signal considering the driver’s torque when computing an assistance torque of an ADAS system, as taught by Jhang (para. 0005, 0010). 

Regarding claim 3, Jhang further teaches wherein, upon determining that the steering wheel is steered, steering directions of the steering wheel and a road wheel are further determined (“When it is the driver's steering status, the processor 13 receives a current angle signal generated by the angle sensor 16 to sense a current rotation angle of the steering wheel 20, calculates an angular error between the current rotation angle and a targeted rotation angle according to the current angle signal, and further generates the targeted torque signal according to the angular error”, para. 0059, “)electric power steering system is provided to adjust an auxiliary torque generated by the transmission unit 30 for assisting the driver's control over the steering wheel 20 easily and stably in steering the front and/or rear wheels 40”, para. 0041).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of James in view of Kim with the teachings of Jhang such that upon determining “that the driver is controlling the steering wheel 20 for steering” (para. 0058), as taught by Jhang, determining steering directions of the “steering wheel” and the “tires” (para. 0022, James) of James in view of Kim, as taught by Jhang (para. 0059). The motivation for doing so would be to generate a steering torque signal considering the driver’s torque when computing an assistance torque of an ADAS system, as taught by Jhang (para. 0005, 0010). 

Regarding claim 13, James in view of Kim do not explicitly teach wherein in detecting the error value between the steering angle of the steering wheel and the steering angle of the road wheel, the controller is configured to determine when the steering wheel is to be steered, upon determining that the hands-on state is detected.
However, James teaches determining that the hands-on state is detected (“After steering wheel 310 is decoupled, the vehicle may determine to recouple steering wheel 310 to the steering system. The vehicle may determine to recouple based upon a number of factors including, but not limited to a driver gripping steering wheel 310”, para. 0021), and
 Jhang teaches a system and method for active steering control with automatic torque compensation, comprising:
“a system for automatic steering control” (para. 0029, Fig. 1) configured to determine when the steering wheel is to be steered (“when the torque sensor 12 senses that the steering wheel 20 is subject to a force and is rotated, it indicates that the driver is controlling the steering wheel 20 for steering”, para. 0058).
All the components are known in James in view of Kim and in Jhang. James in view of Kim teach all of the limitations but for determining the steering wheel is to be steered upon determining the hands-on state is detected. Jhang teaches determining a steering wheel is to be steered by a driver (para. 0058). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of James in view of Kim with the teachings of Jhang such that upon determining “a driver gripping steering wheel 310” (para. 0021, James), as taught by James in view of Kim, determining “that the driver is controlling the steering wheel 20 for steering” (para. 0058), as taught by Jhang. The motivation for doing so would be to generate a steering torque signal considering the driver’s torque when computing an assistance torque of an ADAS system, as taught by Jhang (para. 0005, 0010). 

Regarding claim 14, Jhang further teaches wherein, upon determining that the steering wheel is steered, the controller is configured to determine steering directions of the steering wheel and the road wheel (“When it is the driver's steering status, the processor 13 receives a current angle signal generated by the angle sensor 16 to sense a current rotation angle of the steering wheel 20, calculates an angular error between the current rotation angle and a targeted rotation angle according to the current angle signal, and further generates the targeted torque signal according to the angular error”, para. 0059, “)electric power steering system is provided to adjust an auxiliary torque generated by the transmission unit 30 for assisting the driver's control over the steering wheel 20 easily and stably in steering the front and/or rear wheels 40”, para. 0041).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of James in view of Kim with the teachings of Jhang such that upon determining “that the driver is controlling the steering wheel 20 for steering” (para. 0058), as taught by Jhang, determining steering directions of the “steering wheel” and the “tires” (para. 0022, James) of James in view of Kim, as taught by Jhang (para. 0059). The motivation for doing so would be to generate a steering torque signal considering the driver’s torque when computing an assistance torque of an ADAS system, as taught by Jhang (para. 0005, 0010). 

Claim(s) 4-5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2018/0229767 A1) in view of Kim (KR 2019-0100482 A) in view of Jhang et al. (US 2021/0362781 A1), further in view of Oiki et al. (US 2016/0264172 A1), hereafter referred to as Oiki.
Regarding claim 4, James further teaches determining that the error value is equal to or greater than the predetermined value, increasing a torque of a steering feedback so that the steering angle of the steering wheel is synchronized with the steering angle of the road wheel according to the automated driving control command (“FIG. 4 is a diagram of an embodiment of a system 400 for recoupling steering wheel 410 without visual indicators. As previously described herein, when a vehicle operates autonomously, the steering wheel 410 may become decoupled from the steering system”, para. 0024, “In response to determining that the steering wheel 410 is to be recoupled, a wheel alignment control module in the vehicle may compare the current angle of the tires to the current angle of the steering wheel 410. The wheel alignment control module may determine that the current angle of the tires does not correspond to the current angle of the steering wheel 410”, para. 0025, “After determining which way and how far to turn the steering wheel 410, the wheel alignment control module may cause a motor or other drive mechanism to rotate steering wheel 410 to align for recoupling”, para. 0026, James does not explicitly teach the “motor” of para. 0026 provides a torque however this limitation is inherent since James discloses “wheel alignment control module may cause a motor or other drive mechanism to rotate steering wheel 410 to align for recoupling” in para. 0026, it necessarily flows that a torque is provided since generated torque is an inherent property of a motor).
James in view of Kim in view of Jhang do not explicitly teach:
upon determining that the steering torque of the steering feedback motor is more than a reference torque, performing a control to restrain an abrupt steering rotation of the road wheel through control of a speed of the road wheel while steering the road wheel according to the steering angle of the steering wheel.

Regarding claim 15, James further teaches upon determining that the error value is equal to or greater than the predetermined value, the controller is configured to increase a torque of the steering feedback motor so that the steering angle of the steering wheel is synchronized with the steering angle of the road wheel according to the automated driving control command (“FIG. 4 is a diagram of an embodiment of a system 400 for recoupling steering wheel 410 without visual indicators. As previously described herein, when a vehicle operates autonomously, the steering wheel 410 may become decoupled from the steering system”, para. 0024, “In response to determining that the steering wheel 410 is to be recoupled, a wheel alignment control module in the vehicle may compare the current angle of the tires to the current angle of the steering wheel 410. The wheel alignment control module may determine that the current angle of the tires does not correspond to the current angle of the steering wheel 410”, para. 0025, “After determining which way and how far to turn the steering wheel 410, the wheel alignment control module may cause a motor or other drive mechanism to rotate steering wheel 410 to align for recoupling”, para. 0026, James does not explicitly teach the “motor” of para. 0026 provides a torque however this limitation is inherent since James discloses “wheel alignment control module may cause a motor or other drive mechanism to rotate steering wheel 410 to align for recoupling” in para. 0026, it necessarily flows that a torque is provided since generated torque is an inherent property of a motor).
James in view of Kim in view of Jhang do not explicitly teach:
upon determining that the steering torque of the steering feedback motor is more than a reference torque, the controller is configured to restrain an abrupt steering rotation of the road wheel through control of a speed of the road wheel while steering the road wheel according to the steering angle of the steering wheel.
However, regarding claims 4 and 15, Oiki teaches a vehicular steering control device, and a vehicular steering control method, comprising:
upon determining that a steering torque of a steering feedback motor is more than a reference torque, performing a control to restrain an abrupt steering rotation of a road wheel through control of a speed of the road wheel while steering the road wheel according to a steering angle of a steering wheel (“steering device 10 has an electric power steering function and steers wheels (e.g. right and left front wheels) 15 in accordance with the steering angle of a steering wheel 11 when the steering wheel 11 is operated by a driver”, para. 0015, “automatic steering control device 30 repeatedly determines whether the turning speed of the wheels 15 is not less than a predetermined speed Vu on the basis of the steering angle (turning angle of the wheels 15) acquired from the steering angle sensor 17. When the turning speed of the wheels 15 becomes not less than the predetermined speed Vu, for example, at a time t2 as illustrated in FIG. 2(B), the automatic steering control device 30 resets the current command value to zero or decreases the current command value thereby to suppress the turning speed of the wheels 15 so that the turning speed of the wheels 15 becomes not more than the predetermined speed Vu. By suppressing the turning speed of the wheels 15 in such a manner, it is possible to mitigate an uncomfortable feeling given to the driver due to the turning speed of the wheels 15, for example, when the driver intervenes into the steering operation”, para. 0038, see also para. 0020, 0023, 0056).
Both James in view of Kim in view of Jhang and Oiki teach methods for controlling switching of steering control right (see para. 0021 of James and para. 0028 of Oiki). Oiki further teaches performing a control to restrain an abrupt steering rotation of a road wheel through control of a speed of the road wheel (para. 0038). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date the modify the invention of James in view of Kim in view of Jhang with the teachings of Oiki by controlling the speed of the “tires” (para. 0022, James) of James in view of Kim in view of Jhang by suppressing their speed as taught by Oiki (see “suppressing the turning speed of the wheels 15”, para. 0038 citation above). The motivation for doing so would be to “mitigate an uncomfortable feeling given to the driver due to the turning speed of wheels” (para. 0008) as taught by Oiki. 

Regarding claim 5, the combination of James in view of Kim in view of Jhang and Oiki teach wherein the performing the control to restrain the abrupt steering rotation of the road wheel includes: 
upon determining that the error value is less than the predetermined value, performing a control to switch the mode of the vehicle to the manual driving mode.
As stated in the rejection to claim 1, Kim teaches switching a mode of a vehicle to a manual driving mode, upon determining that an error value is less than a predetermined value (para. 0033, 0051, 0053, Fig. 4), and
As stated in the rejection to claim 4, Oiki teaches performing a control to restrain an abrupt steering rotation of a road wheel (para. 0015, 0038).
Thus, all the components are known in James in view of Kim in view of Jhang and in Oiki. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of James in view of Kim with the teachings of Oiki such that “suppressing the turning speed of the wheels 15” (para. 0038), as taught by Oiki includes switching the “manual drive mode” (0053), as taught by Kim. The motivation for doing so would be to “mitigate an uncomfortable feeling given to the driver due to the turning speed of wheels” (para. 0008) as taught by Oiki.

Claim(s) 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2018/0229767 A1) in view of Kim (KR 2019-0100482 A), further in view of Rakouth et al. (US 2018/0154932 A1), hereafter referred to as Rakouth. 
Regarding claim 10, James in view of Kim do not explicitly teach determining, by the controller, when a steering feedback motor fails in a coupling operation, 
wherein, upon determining that the steering feedback motor fails and a hands-off state in which the steering wheel is not gripped is detected, the vehicle is controlled by the controller, in a danger minimizing automated driving mode.
Regarding claim 19, James in view of Kim do not explicitly teach wherein the controller is configured to determine when the steering feedback motor fails in a coupling operation, and 
wherein, upon determining that the steering feedback motor fails and a hands-off state in which the steering wheel is not gripped is detected, the controller is configured to control the vehicle in a danger minimizing automated driving mode.
However, regarding claims 10 and 19, it would have been obvious to one of ordinary skill in the art to control the vehicle in a danger minimizing automated driving mode if the steering feedback motor fails in a coupling operation and the steering wheel is not gripped by a driver. One of ordinary skill in the art would have recognized that if a coupling operation failed, i.e., the steering wheel of the vehicle is not coupled to the steered wheels, that the vehicle would have difficultly operating in an autonomous or steer-by-wire mode. Further, one of ordinary skill would have recognized that if the driver is not gripping the steering wheel, they are not prepared to take over control of the vehicle through manual driving. Thus, the situation of the vehicle as claimed in claim 10 is a dangerous situation which could cause bodily harm to a driver or a passenger of the vehicle, and thus operating the vehicle in a danger minimizing automated driving mode would have been obvious. This concept is evidenced by Rakouth.
See, Rakouth teaches a vehicle steering system having a user experience based automated driving to manual driving transition system and method, comprising:
An “advanced driver assist system configured to selectively control the steering of the steerable wheels in an autonomous driving mode that does not require steering input of a vehicle operator and a manual driving mode that does require steering input of a vehicle operator” (para. 0006), comprising a coupling operation (“The SOD system 2 comprises a Steer-By-Wire (SbW) steering system, which is characterized in that there is no mechanical linkage between the column electric power steering (CEPS) system and the rack electric power steering (REPS) system. The SbW steering system 3 comprises a system architecture comprising a SbW controller 4 that is configured to communicate with the other elements of the system to receive signal input and provide signal output to affect control of the steering of the steerable road wheels 5 of the vehicle 1”, para. 0046, “the coupling mechanism 54 is configured as a component of a steer by wire system that electrically couples the steering wheel 30 to the steering shaft 52. The coupling mechanism 54 may include a device, such as a rotary encoder, that interprets rotation of the steering wheel 30 and applies information to an actuator that rotates the steering shaft 52 that pivots a pair of vehicle wheels. The device provides a signal to the actuator when the ADAS 22 is deactivated. The device does not provide a signal or is ignored by the actuator when the ADAS 22 is activated”, para. 0056) and a hands-off state in which a steering wheel is not gripped is detected (“UX-AD2MD system 14 also includes a Hands On/Off Detect System (HOODS) 23”, para. 0050, “The vehicle 1, SOD SbW steering system 2 and UX-AD2MD system 14, and the SWSAS system 9 described herein provide a safe and reliable interactive driver experience, which include Hands-on/off detection, a haptic handshake to confirm the initiation of the transition from AD mode to MD mode, as well as the transition from MD mode to AD mode. The vehicle 1, SOD SbW steering system 2 and UX-AD2MD system 14, and the SWSAS system 9 are configured to confirm that the driver is able to safely resume driving in MD mode by ensuring that the HW 30 position and position changes track the road wheel 9 position and position changes as a function of time”, para. 0075, see also para. 0049).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of James in view of Kim with the teachings of Rakouth such that when the “alignment motor” (para. 0005, see also para. 0017, James) of James in view of Kim fails to couple the steering system and when the “driver” (para. 0022, James) of James in view of Kim is not gripping the steering wheel, to operate the vehicle in a danger minimizing mode. The motivation for doing so would be to operate the vehicle is a safe mode as suggested by Rakouth (see para. 0005, 0048-0049, 0075).

Claim(s) 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2018/0229767 A1) in view of Kim (KR 2019-0100482 A), further in view of Rakouth et al. (US 2018/0154932 A1) further in view of Lin et al. (US 9,751,556 B1), hereafter referred to as Lin. 
Regarding claims 11 and 20, James in view of Kim in view of Rakouth do not explicitly teach upon determining that the steering feedback motor fails and the hands-on state in which the steering wheel is gripped is detected, the controller is configured to start an error detecting operation.
However, as stated in the rejections to claims 10 and 19, the situation of the vehicle as claimed in claims 10 and 19 is a dangerous situation which could cause bodily harm to a driver or a passenger of the vehicle due to the steering wheel of the vehicle being not coupled to the steered wheels and the driver of the vehicle not being prepared to take over control of the vehicle through manual driving. Thus, starting an error detecting operation would have been obvious. This concept is evidenced by Lin.
See, Lin teaches a method and system for fault isolation in an electric power steering system, comprising:
upon determining that a steering feedback motor fails, a controller is configured to start an error detecting operation (“Referring to FIG. 2, the method 100 of isolating a fault in the electric power steering system 20 of the vehicle 10 is generally represented. The method 100 includes calculating a value for each of a plurality of fault signature components. The step of calculating the value for the fault signature components is generally indicated by box 102 in FIG. 2”, C4, lines 22-27, “Once the controller 50 has calculated the values for the fault signature components, the controller 50 then compares the calculated values of the estimated steering motor 32 resistance and the estimated motor back EMF constant to a respective nominal value for each respective fault signature component to determine if the calculated steering motor 32 resistance value and/or the calculated motor back EMF constant value deviate from their respective nominal values. The step of comparing the estimated motor 32 resistance and the estimated motor back EMF constant to their respective nominal values is generally indicated by box 104 in FIG. 2. If both the values for the estimated motor 32 resistance and the estimated motor back EMF deviate from their respective nominal values, then a fault may exist with one or more of the components of the electric power steering system 20”, C5, lines 50-64, Fig. 2, “FIG. 1 is a schematic illustration of a vehicle having a steering column-mounted electric power steering (EPS) system and a controller configured for identifying known and unknown faults in the EPS system”, C2, lines 38-39).
All of the components are known in James in view of Kim in view of Rakouth and in Lin. James in view of Kim in view of Rakouth teach all of the limitations but for starting an error detecting operation upon determining the steering feedback motor has failed and that the steering wheel is not gripped by the driver. Rakouth teaches that it was known that a decoupled steering system including a driver not having control of the steering wheel is an unsafe situation (para. 0005, 0048-0049, 0075). Lin teaches a controller is configured to start an error detecting operation upon determining a fault is present in a steering system (C5, lines 50-64, Fig. 2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of James in view of Kim in view of Rakouth with the teachings of Lin by further evaluating faults detected in the “drive-by-wire system 100” (Fig. 1, James) of James in view of Kim in view of Rakouth, as taught by Lin (“102”-“108”, Fig. 2). The motivation for doing so would be to determine the type of fault that is present in the system, as taught by Lin (see “controller 50 may determine if the fault signature component threshold comparison results correspond to a pre-identified or known fault in the electric power steering system 20”, C7, lines 9-12, “110”, Fig. 2).
Allowable Subject Matter
Claim(s) 6-9, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC 112(b) rejections set forth in this Office action are overcome.



The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, 
wherein the performing the control to restrain the abrupt steering rotation of the road wheel includes: 
upon determining that a hands-off state in which the steering wheel is not gripped is detected, restraining the abrupt steering rotation of the steering wheel through control of a speed of the steering wheel (claim 6), and
wherein in restraining the abrupt steering rotation of the road wheel, the controller is configured to switch the mode of the vehicle to the manual driving mode, upon determining that the error value is less than the predetermined value and is configured to restrain the abrupt steering rotation of the steering wheel through control of the speed of the steering wheel, upon determining that a hands-off state in which the steering wheel is not gripped is detected (claim 16).








The closest prior art of record includes the following:
Regarding claim 6, James in view of Kim in view of Jhang in view of Oiki do not explicitly teach wherein the performing the control to restrain the abrupt steering rotation of the road wheel includes: 
upon determining that a hands-off state in which the steering wheel is not gripped is detected, restraining the abrupt steering rotation of the steering wheel through control of a speed of the steering wheel.
The prior arts disclose controlling a steering system based in part on interaction between a driver and a steering wheel (see “a driver gripping steering wheel 310”, para. 0021 of James, “the driver manipulates the steering wheel”, para. 0033 of Kim, “a driver's steering status now according to the driver's torque signal generated by the torque sensor 12. For example, when the torque sensor 12 senses that the steering wheel 20 is subject to a force and is rotated”, para. 0058 of Jhang, and “the driver intervenes into the steering operation”, para. 0038 of Oiki). 
Therefore, the prior art combined to achieve the claimed invention of claim 4 does not teach or suggest “upon determining that a hands-off state in which the steering wheel is not gripped is detected, restraining the abrupt steering rotation of the steering wheel through control of a speed of the steering wheel”, as the prior arts are directed to the driver interacting with the steering wheel during control of the steering system. Thus, it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of James in view of Kim in view of Jhang in view of Oiki to achieve the claimed invention of claim 6. 
Regarding claim 16, James in view of Kim in view of Jhang in view of Oiki do not explicitly teach wherein in restraining the abrupt steering rotation of the road wheel, the controller is configured to switch the mode of the vehicle to the manual driving mode, upon determining that the error value is less than the predetermined value and is configured to restrain the abrupt steering rotation of the steering wheel through control of the speed of the steering wheel, upon determining that a hands-off state in which the steering wheel is not gripped is detected.
The prior arts disclose controlling a steering system based in part on interaction between a driver and a steering wheel (see “a driver gripping steering wheel 310”, para. 0021 of James, “the driver manipulates the steering wheel”, para. 0033 of Kim, “a driver's steering status now according to the driver's torque signal generated by the torque sensor 12. For example, when the torque sensor 12 senses that the steering wheel 20 is subject to a force and is rotated”, para. 0058 of Jhang, and “the driver intervenes into the steering operation”, para. 0038 of Oiki).
Therefore, the prior art combined to achieve the claimed invention of claim 15 does not teach or suggest “restrain the abrupt steering rotation of the steering wheel through control of the speed of the steering wheel, upon determining that a hands-off state in which the steering wheel is not gripped is detected”, as the prior arts are directed to the driver interacting with the steering wheel during control of the steering system. Thus, it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of James in view of Kim in view of Jhang in view of Oiki to achieve the claimed invention of claim 16. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666